DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 6/08/2022 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered.
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement of unity of invention, as set forth in the Office action mailed on 12/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 15-20, directed to the non-elected process are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Rita Vacca on 7/29/2022.
The application has been amended as follows:

Claim Amendment
Claim 1.  A turning unit for a gas turbine engine comprising a compressor section, a turbine section, and an accessory gearbox, the turning unit comprising: 
an output assembly configured to be mechanically coupled to the gas turbine engine; 
an electric motor operable to rotate, through the output assembly, one or more components of the compressor section or the turbine section at a rotational speed less than 
a one-way clutch; 
wherein the output assembly comprises a first rotating member, a second rotating member, and a shear neck, the first rotating member extends through the second rotating member, the shear neck is defined in the first rotating member, and the shear neck is arranged between the one-way clutch and the accessory gearbox.
 
Claim 13.  A gas turbine engine comprising: 
a compressor section and a turbine section; 
an accessory gearbox mechanically coupled to one or more components of the compressor section or the turbine section; and 
a turning unit comprising an output assembly and an electric motor, the output assembly mechanically coupled to the accessory gearbox and the electric motor operable to rotate, through the output assembly, the one or more components of the compressor section or the turbine section at a rotational speed less than 
wherein the output assembly comprises a first rotating member, a second rotating member, and a shear neck, the first rotating member extends through the second rotating member, the shear neck is defined in the first rotating member, and the shear neck is arranged between a one-way clutch of the turning unit and the accessory gearbox of the gas turbine engine.

Claim 14.  A method of operating a gas turbine engine comprising: 
shutting down the gas turbine engine subsequent to flight operations of the gas turbine engine;
rotating with an electric motor of a turning unit at least a portion of a compressor section or a turbine section of the gas turbine engine at a rotational speed of less than 
in the event of a failure, shearing an output assembly of the turning unit apart at a shear neck to decouple the turning unit from an accessory gearbox of the gas turbine engine, 
wherein the output assembly comprises a first rotating member, a second rotating member, and a shear neck, the first rotating member extends through the second rotating member, the shear neck is defined in the first rotating member, and the shear neck is arranged between a one-way clutch of the turning unit and the accessory gearbox of the gas turbine engine.

Claim 16.  The method of claim 15, wherein determining the torque within the turning unit comprises: 
sensing a current feedback from [[an]]the electric motor of the turning unit; and sensing a temperature in or around the electric motor of the turning unit.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose and does not form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claim 1, “wherein the output assembly comprises a first rotating member, a second rotating member, and a shear neck, the first rotating member extends through the second rotating member, the shear neck is defined in the first rotating member, and the shear neck is arranged between the one-way clutch and the accessory gearbox.”  From the previously applied rejection, Sheridan discloses the claimed structure with the exception of the shear neck.  Slayter contains a general teaching a shear neck that can be place anywhere along the drive line between the electric motor and the accessory gearbox but his only specific example has the shear neck positioned between the electric motor and clutch as opposed to between the clutch and the accessory gearbox as claimed.   It would be unreasonable to move the shear neck to a new position between the other components in addition to modifying the structure (the claimed rotating members) around the shear neck once the shear neck has been moved to claimed position.
Claims 13 and 14 are allowable for substantially the same reason discussed above.
Claims 2-12 and 15-20 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                  Examiner, Art Unit 3741